Title: From George Washington to Samuel Powel, 30 November 1787
From: Washington, George
To: Powel, Samuel



Dear Sir,
Mount Vernon Novr 30th 1787.

With much pleasure we received the acct of the safe arrival of Mrs Powell & yourself at Philadelphia; and that your journey was unattended by accidents, and less delayed than might have been expected.
The Mr Morris’s gave us the pleasure of their company two days & nights on their way to Richmond, & did not leave us without hope of their pursuing this rout back.
By this evenings Post (for the papers brot by which I am now sending to Alexanda) we expect to know the decision of your State Convention on the Fœderal Government. In this State, matters remain, I believe, nearly in statu quo.

I would with great pleasure have sent you more of the Spanish Chesnuts had not the few which I saved for my own use been planted before your letter came to hand. Next year, if the Trees bear, I will save as many as you or your friends may have occasion for—and lest I should forget it, I beg you to remind me abt the first of October.
Mrs Washington and the family join me in affectionate regards for Mrs Powell and yourself and we join in requesting you to accept our grateful thanks for the tender of kind offices you have respectively made us. With great esteem & regard I am Dear Sir Yr Most Obedt Hble Servt

Go: Washington

